Citation Nr: 1438895	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  11-33 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial compensable rating for burn scar of the right leg. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel


INTRODUCTION

The Veteran had certified active honorable service from January 1965 to November 1966.  His second period of service from February 1967 to November 1968 is not creditable service for purposes of VA benefits.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Board notes that in a January 2011 rating decision, the agency of original jurisdiction (AOJ) continued to evaluate the Veteran's service-connected chronic venous insufficiency diagnosed as deep vein thrombosis of the left leg at 40 percent disabling and burn scar of the left leg at 10 percent disabling.  The Veteran filed a timely notice of disagreement in March 2011.  He also filed a VA Form 9, Appeal to the Board, in September 2011.  Thereafter, the AOJ issued the statement of the case on these issues on December 5, 2011 at the same time a statement of the case was issued on the claim seeking a compensable rating for the burn scar of the right leg.  Thereafter, the Veteran filed another VA Form 9 in December 2011, in which he clearly limited his appeal to only the burn scar of the right leg (Box 9.B.).  Thus, the facts here are distinguishable from Archbold v. Brown, 9 Vet. App. 124, 132 (1996) (providing that the issuance of a statement of the case is not an absolute requirement for acceptance of a substantive appeal; where a written statement specifically identifies the issues appealed and contains specific arguments as to the errors made by the RO in denying the claim, the statement meets the requirement for a timely filed substantive appeal even if it is filed prior to the issuance of the statement of the case).  

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  A review of the documents in such file reveals that an Informal Hearing Presentation has been submitted on behalf of the Veteran by his representative.  This has been considered by the Board in adjudicating this matter.  The remaining documents in the Virtual VA paperless claims file are either duplicative in the paper claims file or irrelevant to the issues on appeal.   Further, the Veteran's VBMS file does not contain any documents at this time. 

The Board further notes that in a December 2011 substantive appeal (via a Form 9, Appeal to the Board of Veterans' Appeals), the Veteran requested for a Board hearing by live videoconference.  In August 2012, he withdrew the hearing request.  

FINDING OF FACT

The Veteran's burn scars of the right leg have been manifested as deep and nonlinear scar- one that is 100 square centimeters in size.  The Veteran's burn scars of the right leg have been associated with pain; the scarring has not totaled an area greater of 465 square centimeters or more and it has not resulted in disabling effects.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 20 percent (but no higher) under Diagnostic Code 7801 for the deep and nonlinear scar of the right leg are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.20, 4.25, 4.27, 4.40, 4.45, 4.118, Diagnostic Code 7801 (2013).

2.  The criteria for an initial rating of 10 percent under Diagnostic Code 7804 for painful scar of the right leg are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.20, 4.25, 4.27, 4.40, 4.45, 4.118, Diagnostic Code 7804 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

A. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between a Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

With respect to the propriety of the initially assigned ratings for the service-connected burn scars of the right leg, the Veteran has appealed from the original grant of benefits.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess/Hartman, supra.  In this case, the Veteran's claim for service connection for burn scars of the right leg was granted and an initial rating was assigned in the September 2011 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned ratings, no additional 38 U.S.C.A. § 5103(a) notice is required as the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In any event, appropriate VCAA notice was mailed to the Veteran in May 2011. 

Relevant to the duty to assist, the Veteran's service treatment records, VA treatment records, and VA examination reports have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

Additionally, the Veteran was afforded VA examinations, to include those conducted in August 2011 and November 2011, to determine the nature and severity of his burn scars.  The Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected burn scars of the right leg as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  Moreover, neither the Veteran nor his representative has alleged that his disabilities have worsened in severity since the November 2011 VA examination.  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claim for an increased rating and no further examinations are necessary. 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.   

II.  Increased Rating for Scarring of the Right Leg

A.  Relevant Laws and Regulations

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2011).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2011).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, in Fenderson v. West, the Court noted that where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  12 Vet. App. 119, 126 (1999).  

B.  Analysis

The Veteran contends that he is entitled to an increased disability evaluation for his scarring of the right leg.  As outlined below, when resolving all reasonable doubt in favor of the Veteran, the evidence of record does suggest that a 10 percent disability evaluation is warranted when there are one or two scars that are unstable or painful.  

For historical purposes, the Veteran originally filed a claim seeking service connection for the burn and scars of the right leg in his notice of disagreement in March 2011.  This claim was previously denied in an unappealed rating decision dated in May 1996 and it became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Service connection for this disability was granted in a September 2011 rating decision, and a noncompensable (0 percent) evaluation was assigned under Diagnostic Code 7802, effective as of March 18, 2011.  A timely notice of disagreement was received from the Veteran in September 2011, and in a December 2011 statement of the case, the Veteran's disability evaluation was continued at 0 percent.  The Veteran subsequently appealed the assigned rating to the Board in December 2011.

Therefore, the issue presently before the Board is entitlement to a compensable disability evaluation for scarring of the right leg, as of March 18, 2011.  
  
The record does not reflect that the Veteran has sought treatment for scarring of the right leg on an outpatient basis.  He was afforded a VA examination for his scarring in August 2011.  The Veteran was noted to have scarring of the right leg as a result of thermal injury.  The Veteran complained of symptoms of pain and that he had issues with prolonged standing and walking.  The examiner noted that his scars create balancing issues and the Veteran has to use a cane.  A physical examination revealed that the Veteran had two burn scars on his right leg.  The first scar was located on the medial distal right leg, nonlinear and superficial with no underlying tissue damage.  The scar was not painful on examination.  The scar was noted to be irregular shaped with a calculated area of 133 centimeters (cm), and the scar was measured at 19 cm by 7 cm.  The examiner noted that the scar was not found to be inflamed edema, keloid formation, or disfiguring.  The examiner found no limitation of motion based on the scar and no limitation of function.  The second scar was located on the lateral distal right leg, nonlinear and superficial with no underlying tissue damage.  The scar was not painful on examination.  The scar was noted to be irregular shaped with a calculated area 39 cm, and the scar was measured at 6.5 cm by 6 cm.  The examiner noted that the scar was not found to be inflamed edema, keloid formation, or disfiguring.  The examiner found no limitation of motion and no limitation of function based on the scars.  The Veteran was afforded another VA examination to determine the severity of his scars in November 2011.  The examiner noted that the Veteran had burn scar on the right lower extremity.  The examiner noted that the scars are painful but not unstable.  The examiner noted that the Veteran's right lower extremity had a deep nonlinear scar that measure 10 cm by 10 cm.  The Veteran was noted to use a cane, and that the Veteran reported that he uses the cane due to the dragging of his leg after a 2004 stroke due to deep vein thrombosis.  The examiner found no limitation of function based on the scars.   

Scars are rated at 38 C.F.R. § 4.118.  Amendments were made to the criteria for rating the skin, effective as of October 23, 2008.  Diagnostic Code 7801 applies to burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear.  A 10 percent rating is warranted for scars covering an area or areas of at least 6 square inches (39 square cm) but less than 12 square inches (77 square cm.).  A 20 percent rating is warranted for scars covering an area or areas of at least 12 square inches (77 square cm.) but less than 72 square inches (465 square cm.).  A 30 percent rating is warranted for scars covering an area or areas of at least 72 square inches (465 square cm.) but less than 144 square inches (929 square cm.).  A 40 percent rating is warranted for scars covering an area or areas of 144 square inches (929 square cm.) or greater.  

Note (1): A deep scar is one associated with underlying soft tissue damage. 

Note (2): If multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity, assign a separate evaluation based on the total area of the qualifying scars that affect the anterior portion of the trunk, and assign a separate evaluation based on the total area of the qualifying scars that affect the posterior portion of the trunk.  The midaxillary line on each side separates the anterior and posterior portions of the trunk.  Combine the separate evaluations under § 4.25.  Qualifying scars are scars that are nonlinear, deep, and are not located on the head, face, or neck.  

Diagnostic 7802 apply to burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear.  A scar covering an area or areas of 144 square inches (929 sq. cm.) or greater warrants a 10 percent rating.  

Note (1): A superficial scar is one not associated with underlying soft tissue damage.  

Note (2): If multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity, assign a separate evaluation based on the total area of the qualifying scars that affect the anterior portion of the trunk, and assign a separate evaluation based on the total area of the qualifying scars that affect the posterior portion of the trunk.  The midaxillary line on each side separates the anterior and posterior portions of the trunk.  Combine the separate evaluations under § 4.25.  Qualifying scars are scars that are nonlinear, superficial, and are not located on the head, face, or neck.  

Diagnostic Code 7804 applies to scar(s) that are unstable or painful.  A 10 percent rating is warranted when there are one or two scars that are unstable or painful.  A 20 percent rating is warranted for three or four scars that are unstable or painful.  A 30 percent rating is warranted for five or more scars that are unstable or painful.  

None (1): An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  

Note (2): If one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  

Note (3): Scars evaluated under diagnostic codes 7800, 7801, 7802 or 7805 may also receive an evaluation under this diagnostic code, when applicable.  

Diagnostic Code 7805 applies to scars, other (including linear scars) and other effects of scars evaluated under diagnostic codes 7800, 7801, 7802 and 7804.  Evaluate any disabling effect(s) not considered in a rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code.  

38 C.F.R. § 4.118 (effective as of October 23, 2008).  

As an initial matter, the Board finds that the Veteran is entitled to a 20 percent disability evaluation for his scarring as of March 18, 2011 - the date of receipt of his claim.  The Board also notes that VA examination dated in August 2011 and November 2011 produced inconsistent results.  In an August 2011 VA examination, the examiner noted two burn scars that are nonlinear and superficial, with the calculated area of 133 cm and 39 cm.  In a November 2011 VA examination, the examiner noted one burn scar that was nonlinear and deep, that measured at 10 cm by 10 cm.  However, both examiners found that these scars do not cause limited motion.  Scars other than on the head, face or neck that are deep and nonlinear and do not cause limited motion and encompass an area of 12 inches (77 cm) but less than 72 inches (465 cm) warrant a 20 percent rating. 38 C.F.R. § 4.118 , 7801 (2008).  Resolving reasonable doubt in the Veteran's favor, a 20 percent rating is warranted for the Veteran's right leg scars. 38 C.F.R. § 4.118, 7801.  

In addition, while the August 2011 VA physical examination fails to reflect that the Veteran's scar was in fact painful, the Veteran did complain of pain and the November 2011 VA examination found that the scars were painful but not unstable.  The Veteran is competent to testify to medical problems that are readily observable, such as tenderness and abnormal sensation.  As such, resolving all reasonable doubt in favor of the Veteran, the Board finds that a 10 percent disability evaluation for painful scarring is warranted under Diagnostic Code 7804.  38 C.F.R. § 4.118.  However, the preponderance of the evidence demonstrates that a disability evaluation in excess of 10 percent is not warranted. A 20 percent rating is warranted for three or four scars that are unstable or painful.  Id. The record does not reflect that the Veteran has three or four that are unstable or painful.

The evidence also suggests that Diagnostic Code 7805 is not for application, as the Veteran's scars have been deemed to have no disabling effects not considered by Diagnostic Codes 7801 to 7804.  See id.  The Board notes that while the August 2011 examiner found that the Veteran has difficulty walking and requires the use of a cane, the November 2011 VA examiner has clarified that the Veteran reported that he uses a cane as a result of a 2004 stroke due to his deep vein thrombosis which is separately rated and not the subject of the present appeal.  

There are other Diagnostic Codes which are potentially applicable when evaluating a skin disability.  However, these other Diagnostic Codes are inapplicable to the instant claim as the scar is not a benign or malignant skin growth and there has been no diagnosis of infection, acne or other disorder.  See DCs 7806-7833.  In addition, the Board notes that disfigurement criteria are considered only when the scar at issue impacted the head, face or neck.

The above determinations are based on consideration of pertinent provisions of VA's rating schedule.  Additionally, the Board finds at no point pertinent to the appellate period has the Veteran's burn scars of the right leg been shown to be so exceptional or unusual to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1). 

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R.  § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R.     § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, 22 Vet. App. 111.

The Veteran's symptoms include painful burn scars on the right leg.  Also, while they do adhere to underlying tissue, they result in no functional impairment.  A 10 percent disability evaluation is meant to compensate a Veteran for this symptomatology.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-05.  In addition, a 20 percent disability evaluation is meant to compensate for a deep and nonlinear scar for areas at least 77 cm but less than 72 cm.  Id.  The rating schedule also allows for a higher disability evaluation upon a worsening of symptomatology.  See id.  Therefore, the rating criteria reasonably described the Veteran's disability and referral for consideration of an extraschedular rating is not warranted.  

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, the Board also recognizes that the Court of Appeals for Veterans Claims has clarified that a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities exists as part of a claim for an increase (whether in an original claim or as part of a claim for increased rating). Rice v. Shinseki, 22 Vet. App. 447 (2009). A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability. See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001). The Veteran has not contended that scarring of his right leg renders him unemployable and the other evidence of record does not otherwise suggest that this is the case.  For these reasons, the Board finds that a claim for TDIU has neither been raised by the Veteran nor by the record.

The preponderance of the evidence supports an initial rating of 20 percent under Diagnostic Code 7801 and 10 percent under Diagnostic Code 7804, but no more, for the residuals of a burn scar to the right leg throughout the entire appellate period.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

A 20 percent disability evaluation under Diagnostic Code 7801 for scarring of the right leg, as of March 18, 2011, is granted subject to the law and regulations governing the payment of monetary benefits.  

A 10 percent disability evaluation under Diagnostic Code 7804 for painful scarring of the right leg, as of March 18, 2011, is granted subject to the laws and regulations governing monetary awards.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


